NO. 12-09-00176-CR
                                     NO. 12-09-00177-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
TONY FITZGERALD PRICE,
APPELLANT                                                  '    APPEALS FROM THE 217TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    ANGELINA COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant has filed a motion to dismiss these appeals. The motion is signed by
Appellant and his counsel. No opinion has been delivered in these appeals. Accordingly,
Appellant’s motion to dismiss is granted, and these appeals are dismissed. See TEX. R.
APP. P. 42.2(a).
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)